Citation Nr: 1515317	
Decision Date: 04/09/15    Archive Date: 04/21/15

DOCKET NO.  13-15 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for schizoaffective disorder, bipolar type, to include anxiety, prior to June 14, 2012.

2.  Entitlement to an effective date prior to June 14, 2012 for the assignment of a 100 percent rating for schizoaffective disorder, bipolar type, to include anxiety.

3.  Entitlement to a temporary total evaluation based on treatment necessitating hospitalization and convalescence from December 30, 2010 to July 14, 2011.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Christopher Loiacono, Agent


ATTORNEY FOR THE BOARD

Mary E. Rude, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 2007 to July 2009.

This case comes to the Board of Veterans' Appeals (Board) on appeal from April 2011, December 2011, and March 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The Board notes that the claim of entitlement to a TDIU was denied by the RO in a March 2013 rating decision.  In May 2013, the Veteran and his representative submitted a notice of disagreement with the decision.  Although no statement of the case has yet been issued for this claim, when a claim for a TDIU is raised in connection with an increased rating claim for that service-connected disability, the Board has jurisdiction over the issue because it is part of the claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Thus, entitlement to a TDIU is properly before the Board at this time and will be discussed further below.

The Veteran's Virtual VA electronic claims file and the Veterans Benefits Management System (VBMS) paperless claims processing system have been reviewed in conjunction with the current appeal.  The Virtual VA file contains VA treatment records pertinent to the issues on appeal.


FINDINGS OF FACT

1.  The Veteran's claim for an increased rating for service-connected schizoaffective disorder, bipolar type, to include anxiety, was received on January 21, 2011.

2.  The medical evidence of record indicates that as of December 22, 2010, the Veteran's service-connected schizoaffective disorder, bipolar type, to include anxiety, was manifested by persistent delusions and hallucinations, impairment in thought processes, suicidal ideation, danger of hurting himself, intermittent inability to perform activities of daily living, and occasional memory loss; these symptoms more nearly approximate the criteria for total occupational and social impairment.

3.  The medical evidence of record does not show that an increase in the severity of the Veteran's service-connected schizoaffective disorder, bipolar type, to include anxiety, occurred between January 21, 2010 and December 21, 2010.

2.  As a 100 percent schedular rating for schizoaffective disorder, bipolar type, to include anxiety, has been awarded, leaving no rating period from December 30, 2010 to July 14, 2011 where the schedular rating is "less than total," the issue of entitlement to a temporary total evaluation based on treatment necessitating hospitalization and convalescence is rendered moot.

3.  As a 100 percent schedular rating for schizoaffective disorder, bipolar type, to include anxiety, has been awarded, leaving no rating period since the submission of the claim for a TDIU in June 2011 where the schedular rating is "less than total," the issue of entitlement to a TDIU is rendered moot.


CONCLUSIONS OF LAW

1.  Since December 22, 2010, but no earlier, the criteria for a 100 percent rating for schizoaffective disorder, bipolar type, to include anxiety, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 3.400, 4.1, 4.3, 4.7, 4.126, 4.130, Diagnostic Code 9211 (2014).

2.  The issue of whether the Veteran is entitled to a temporary total evaluation based on surgical or other treatment necessitating hospitalization and convalescence from December 30, 2010 to July 14, 2011 is rendered moot.  38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. §§ 4.29, 4.30, 20.101 (2014).

3.  The issue of whether the Veteran is entitled to an award of a TDIU is rendered moot.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 4.16, 20.101 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In this case, the Veteran is being granted the maximum schedular benefit for his service-connected psychiatric disability.  Nonetheless, the Veteran was provided notice in February 2011 explaining what part of the necessary evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability evaluations are assigned.  Regarding the claim of entitlement to an earlier effective date, information on how effective dates are assigned was also provided in the February 2011 correspondence.  These issues were last adjudicated in March 2013.

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran including service treatment records, VA treatment records, the reports of VA examinations, and lay statements from the Veteran and his spouse.

Schizoaffective Disorder

The Veteran contends that his schizoaffective disorder, bipolar type, to include anxiety, which was rated at 50 percent prior to June 14, 2012, should be assigned a higher rating of 100 percent.  The RO has characterized the issue both as entitlement to an increased rating prior to June 14, 2012 and as entitlement to an earlier effective date for the grant of a 100 percent rating, currently effective June 14, 2012.

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2014).  The percentage ratings in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2014).

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of a veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1999).  "Staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When evaluating a mental disorder, VA must consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the claimant's capacity for adjustment during periods of remission.  VA shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a).  When evaluating the level of disability from a mental disorder, VA will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

The Veteran's service-connected schizoaffective disorder, bipolar type, to include anxiety, is rated under 38 C.F.R. § 4.130, Diagnostic Code 9211, for schizoaffective disorder.  Under 38 C.F.R. § 4.130, psychiatric impairment is rated under the General Rating Formula for Mental Disorders.  A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbance of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9211.

A 70 percent evaluation is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful situations (including work or a worklike setting); and inability to establish and maintain effective relationships.  Id. 

A 100 percent rating is in order when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, occupation, or own name.  Id. 

A Global Assessment of Functioning (GAF) rating is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (quoting the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)).  A veteran's assigned GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  See, e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of a veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).

A GAF score between 41 and 50 indicates that a veteran has serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  

A GAF score of 51 to 60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).

A review of the record shows that the Veteran has had a long history of mental illness, which began in his teenage years and was aggravated by his military service.  It was noted on several occasions that the Veteran cut his wrists in an attempt to kill himself prior to entering service.  The Veteran's service treatment records show that he was treated for multiple psychiatric diagnoses in service, including psychoses.

At a July 2009 VA examination the Veteran reported having been discharged from service due to psychotic symptoms.  He reported having thoughts of harming himself, racing thoughts, delusions, and anxiety.  He was diagnosed with schizoaffective disorder, bipolar subtype, and assigned a GAF score of 46.

After his separation from service in July 2009, the Veteran began receiving regular psychiatric treatment through VA.  He was first given a mental health evaluation in September 2009, at which time he discussed his past and current history of hearing voices and having racing thoughts and anxiety.  He denied any suicidal or homicidal ideation.  He also reported feeling comfortable with his current anti-psychotic and anti-anxiety medications.  He was diagnosed with schizoaffective disorder and bipolar disorder and noted to have previous treatment for delusions.  He was assigned a GAF score of 50.

The Veteran's VA treatment records from December 2009 through November 2010 show essentially consistent symptomatology.  The Veteran continued to report feeling anxiety, hearing voices, and struggling against intrusive and delusional thoughts.  In December 2009, the Veteran started attending barber school.   In March 2010, he reported that school caused him increased anxiety, but the records show he was able to continue attending school, albeit with frequent absences, until December 2010.

In December 2010, the Veteran's wife called the VA hospital reporting that she was worried about her husband because he had been very depressed.  On December 22, 2010, the Veteran received a follow-up examination at which he reported greatly increased anxiety and panic attacks as well as feeling suicidal.  The Veteran's wife reported that he was no longer able to attend church or family holiday gatherings.  He was assigned a GAF score of 47.  On December 30, 2010, the Veteran was admitted for in-patient psychiatric treatment.  During his hospitalization, which lasted until January 14, 2011, the Veteran was treated for auditory hallucinations and paranoia, and his medication was adjusted to help relieve his anxiety and clarity of thought.  The Veteran's VA treatment records since that time show that he has continued to struggle with hallucinations and impaired thought, including memory loss, has been unable to hold a job or attend regular classes, and requires a great deal of assistance from his wife in order to perform activities of daily living.

After reviewing the evidence of record, the Board finds that a total, 100 percent schedular rating is warranted since December 22, 2010.  The Veteran's VA treatment records and VA examinations show that he has persistent delusions and hallucinations, intermittent inability to perform activities of daily living, occasional memory loss, occasional danger of hurting himself, and impairment in thought processes.  While the Veteran has not manifested all of the symptoms listed in the criteria for total occupational and social impairment for a mental disorder, the Board finds that the symptoms that the Veteran clearly does struggle with on a very regular basis more nearly approximate those that warrant a 100 percent rating.  38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9211.

Regarding the effective date of the award, the Board notes that the Veteran submitted his claim for an increased rating in January 2011.  The Veteran's representative has argued that the severity of the symptomatology demonstrated throughout 2010 warrants an earlier effective date for the assignment of a 100 percent rating.  The Board also notes that neither the Veteran nor his representative have argued that any claims for an increased rating were submitted prior to the January 2011, and there is no indication in the record that any earlier claim was submitted; thus, the issue of whether an earlier effective date would be warranted on the basis that there is an earlier claim of record than the January 2011 claim will not be discussed at this time.

The statutory guidelines for the determination of an effective date of an award of disability compensation are set forth in 38 U.S.C.A. § 5110.  Except as otherwise provided, the effective date of an evaluation and award of compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400.  When a claim is received within 1 year after separation from service, the effective date will be the day following separation from active service.  38 C.F.R. § 3.400(b)(2).  Claims for increased benefits may be awarded at the earliest date in which it is factually ascertainable that an increase in disability had occurred, if the claim is received within 1 year of the date such an increase occurred.  Otherwise, the increase is effective the date of receipt of claim.  38 C.F.R. § 3.400(o)(2).

Here, the Veteran's claim was received on January 21, 2011.  However, the evidence of record indicates that by December 2010, his psychiatric symptoms had become markedly worse.  His absences from school had become so frequent as to effectively prevent him from being a participating student, he had become increasingly anxious and depressed, and began to have suicidal thoughts or thoughts of harming himself in some way.  His wife has indicated that she noticed a change in his behavior and began to worry for his safety.  On December 22, 2010, the Veteran was evaluated and reported increased anxiety, panic attacks, social isolation, and suicidality, and the examiner found him to have a lower GAF score than during his previous evaluation.  By December 30, 2010, the Veteran's symptoms were so severe that he required hospitalization.  The Board therefore accepts as the effective date for the assignment of a 100 percent rating December 22, 2010, the date at which it is factually ascertainable that an increase in disability occurred.  Id.

The Board finds no evidence indicating a worsening in the Veteran's symptoms within the year period preceding the submission of his January 2011 claim and prior to December 22, 2010.  The symptoms endorsed by the Veteran between January 2010 and December 2010 are consistent with those demonstrated at the August 2009 VA examination, and at no time during that year long period did the Veteran report a worsening in the severity of his symptoms, such as increased hallucinations, total inability to attend his classes, or suicidality.  The GAF scores assigned to the Veteran had actually increased, going up to 55 after receiving a score of 46 in August 2009.  Although he reported that attending school was causing him anxiety, he generally reported functioning well and appeared to be responding well to his medications.  The assignment of a 100 percent rating is therefore not warranted at any time prior to December 22, 2010.  See 38 C.F.R. 
§§ 3.400(o)(2).

As a final matter, the Board has also considered whether the Veteran's schizoaffective disorder, bipolar type, to include anxiety, presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2014); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  

Here, Veteran is being assigned the maximum schedular rating of 100 percent, which is reflective of the severe nature of his symptoms.  The applicable rating criteria reasonably describe the Veteran's disability level and symptomatology, such as his persistent delusions, suicidal thoughts, panic attacks, and memory loss.  The criteria for a 100 percent rating in fact allow for more severe symptomatology that that which has been manifested by the Veteran.  See 38 C.F.R. § 4.130, Diagnostic Code 9211.  Thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extra-schedular consideration is not warranted.

In sum, the evidence of record shows that the severity of the Veteran's psychiatric symptomatology warrants the assignment of a 100 percent rating, effective December 22, 2010.  There is no medical evidence indicating that an increase in disability occurred prior to December 22, 2010, and within the 1 year period preceding the submission of the January 2011 claim.  Thus, there is no basis for granting an earlier effective date than December 22, 2010, for the assignment of a 100 percent evaluation.

Temporary Total Rating

The Veteran has also claimed entitlement to a temporary total rating from December 30, 2010, to July 14, 2011.  The Veteran was hospitalized for psychiatric treatment from December 30, 2010 until January 14, 2011, and his treating psychiatrist has submitted a statement indicating that the Veteran required medical leave from school until July 14, 2011.  

Under 38 C.F.R. §§ 4.29 and 4.30, a temporary total disability evaluation may be assigned when a veteran requires hospitalization in excess of 21 days for treatment of a service-connected disability or requires convalescence following hospital discharge when the hospitalization involved surgery resulting in the need for 1 month of more of convalescence or severe postoperative residuals or the veteran is immobilized by cast.  38 C.F.R. §§ 4.29, 4.30.

In this case, the Board has already allowed for the assignment of a 100 percent disability rating for schizoaffective disorder, bipolar type, to include anxiety, from the date of December 22, 2010.  As a result of this grant of a 100 percent disability rating, the temporary total evaluation issue has been rendered moot for the period of December 30, 2010 to July 14, 2011.  As the maximum schedular rating has already been assigned for this period, there is no longer a question or controversy with respect to the issue under review.  No greater benefit could be provided, and no exceptions to the mootness doctrine are present.  See, e.g., Hudgins v. Brown, 8 Vet. App. 365, 367- 68 (1995).

TDIU

The Veteran has also asserted that he is unable to maintain gainful employment due to impairment from his psychiatric symptoms.  In his June 2011 claim, the Veteran indicated that his last full-time employment was his service in the Army, which ended in July 2009.  In a June 2012 statement, he reported that his schizoaffective disorder, bipolar type, to include anxiety, started to affect his ability to maintain full-time employment in December 2010.  As the Veteran has now been assigned a 100 percent total rating for his psychiatric disability, effective December 22, 2010, the question of entitlement to a TDIU is rendered moot.

The Board acknowledges that the issue of entitlement to a TDIU is not rendered moot if the circumstances of the case are such that the holding in Bradley v. Peake, 22 Vet. App. 280 (2008) is applicable.  They are not in this case.  In Bradley, the Court of Appeals for Veterans Claims held that, although no additional disability compensation may be paid when a total schedular disability rating is already in effect, a separate award of a TDIU predicated on a single disability other than that which was the basis for the 100 percent schedular rating may form the basis for an award of special monthly compensation.

However, the current case is factually distinguished from any logical extension of Bradley, as the Veteran and all evidence of record clearly indicate that the basis of his 100 percent schedular rating and the reason he is unable to maintain gainful employment are precisely the same disability-that of his service-connected schizoaffective disorder, bipolar type, to include anxiety.  The Veteran has not applied for or been granted service connection for any other disabilities, and his statements clearly indicate that his application for a TDIU is based solely on impairment caused by his psychiatric symptoms.  Thus, there can be no basis for an award of special monthly compensation under 38 U.S.C.A. § 1114(s) (West 2014).

For these reasons, the Board finds the claim of entitlement to a TDIU is moot.


ORDER

Entitlement to a rating of 100 percent for schizoaffective disorder, bipolar type, to include anxiety, from December 22, 2010, but no earlier, is granted, subject to the laws and regulations governing the payment of VA compensation.

The issue of entitlement to a temporary total evaluation based treatment necessitating hospitalization and convalescence from December 30, 2010 to July 14, 2011 is dismissed.

The issue of entitlement to a TDIU is dismissed.



____________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


